OMB APPROVAL OMB Number: 3235-0578 Expires: January 31, 2016 Estimated average burden hours per response 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10395 Pioneer Series Trust VII (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J. Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: October 31 Date of reporting period: July 31, 2015 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. File the schedules as of the close of the reporting period as set forth in ss. 210.12-12 12-14 of Regulation S-X [17 CFR 210.12-12 12-14]. The schedules need not be audited. Pioneer Emerging Markets Local Currency Debt Fund Schedule of Investments 7/31/15 (unaudited) Principal Amount ($) CORPORATE BOND - 0.3% Value Diversified Financials - 0.3% Other Diversified Financial Services - 0.3% RUB Federal Grid Co OJS via Federal Grid Finance, Ltd., 8.446%, 3/13/19 $ TOTAL CORPORATE BOND (Cost $67,563) $ Shares PURCHASED CALL OPTIONS - 0.1% EUR Call EUR/Put PLN, 4.4, 10/22/15 $ EUR Call EUR/Put MXN, 18.5, 11/19/15 GBP Call GBP/Put TRY, 4.5, 12/22/15 $ TOTAL PURCHASED CALL OPTIONS (Premiums paid $11,116) $ TOTAL INVESTMENT IN SECURITIES - 0.4% (Cost $78,679) (a) $ Shares WRITTEN CALL OPTIONS - (0.1)% GBP Call GBP/Put TRY, 4.5, 12/22/15 $ EUR Calll EUR/Put MXN, 18.5, 11/19/15 EUR Call EUR/Put PLN, 4.4, 10/22/15 $ TOTAL WRITTEN CALL OPTIONS (Premiums received $(12,245)) $ OTHER ASSETS & LIABILITIES - 99.7% $ TOTAL NET ASSETS - 100.0% $ (a) At July 31, 2015, the net unrealized depreciation on investments based on cost for federal income tax purposes of $78,679 was as follows: Aggregate gross unrealized appreciation for all investments in which there is an excess of value over tax cost $ Aggregate gross unrealized depreciation for all investments in which there is an excess of tax cost over value Net unrealized depreciation $ NOTE: Principal amounts are denominated in U.S. Dollars unless otherwise noted: GBP British Pound Sterling EUR Euro RUB Russian Ruble Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.)See Notes to Financial Statements — Note 1A. Level 3 – significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments)See Notes to Financial Statements — Note 1A. Generally, equity securities are categorized as Level 1, fixed income securities and senior loans as Level 2 and securities valued using fair value methods (other than prices supplied by independent pricing services or broker-dealers) as Level 3.See Notes to Financial Statements — Note 1A. The following is a summary of the inputs used as of July 31, 2015, in valuing the Fund's investments: Level 1 Level 2 Level 3 Total Corporate Bonds $
